DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Gunther (Date of Conference Nov. 3 – 6, 2013) teaches an infrared (IR) imaging system, comprising: 
an optical system comprising at least two optical channels that are spatially and spectrally different from one another and positioned to transfer IR radiation incident on the optical system towards at least two detectors as disclosed in the second paragraph of the left column on p. 574; 
at least one reference 27 different materials as disclosed under “4. RESULTS” on p. 576 having an unknown temperature and imaged by the at least two detectors; and 
a data-processing unit configured to: acquire a plurality of frames hyperspectral data ten cube disclosed under “4. RESULTS” on p. 576, therefore, Gunther should have a processor from the at least two detectors, the plurality of frames comprising at least one region that corresponds to the at least one reference, but the prior art of record fails to teach or reasonably suggest:
adjust one or more parameters of the at least two detectors based on a temperature estimate of the at least one reference.

With respect to independent claim 13, the prior art of record fails to teach or reasonably suggest a method, comprising: 
adjusting one or more parameters of the at least two detectors based on a temperature estimate of the at least one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884